NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 9, 2022*
                               Decided November 9, 2022

                                          Before

                    FRANK H. EASTERBROOK, Circuit Judge

                    DAVID F. HAMILTON, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

No. 22-1869

AARON LINDH,                                         Appeal from the United States District
    Plaintiff-Appellant,                             Court for the Eastern District of Wisconsin.

       v.                                            No. 21-C-801

TONIA MOON,                                          William C. Griesbach,
     Defendant-Appellee.                             Judge.


                                        ORDER

        Wisconsin prisoner Aaron Lindh appeals the dismissal of this suit under
42 U.S.C. § 1983, asserting that prison officials moved him from a single to a double cell
in retaliation for lawsuits and complaints he filed against correctional staff. As relevant
to this appeal, the district court dismissed his claims against most of the defendants



       *We have agreed to decide the case without oral argument because the
appellant’s brief and the record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 22-1869                                                                        Page 2

because no reasonable inference could be drawn from Lindh’s allegations that any of
them took steps that constituted retaliation. We affirm.

        We recount the background as alleged in the complaint, accepting the allegations
as true and giving Lindh the benefit of reasonable inferences. Milchtein v. Milwaukee
Cty., 42 F.4th 814, 819 (7th Cir. 2022). Lindh has been incarcerated at Waupun
Correctional Institution since 1999, mostly in a single-occupancy cell. But since 2019, he
has been moved to a double-occupancy cell on three occasions—the third of which gave
rise to this lawsuit.

        In spring 2021, Waupun underwent a reorganization that substantially reduced
the number of available single cells. The warden explained to the inmates that single
cells would be reassigned by priority, based on “medical, psychological, or security
concerns,” and then seniority (i.e., who had been housed in a single cell for the longest
time). Lindh thought he was near the top of the seniority list, but he was transferred to a
new cell hall and assigned a double cell. Lindh believes that the cell assignment was in
retaliation for previous complaints and lawsuits that he had filed against prison
officials. Lindh previously had filed two civil-rights lawsuits against Waupun staff
members: The first concerned another double-cell assignment after he had returned
from the high-security unit, and the second followed his denial of phone access after he
had exceeded his call quota. His dissatisfaction with these developments was the
subject of multiple grievances he filed.

       He also filed grievances over his new housing placement—grievances that, he
maintains, led prison staff to retaliate against him further by refusing to move him to a
single cell. Lindh first wrote a letter to the warden and copied the security director,
highlighting his seniority and asserting that his transfer must have been in retaliation
for lawsuits and grievances. The security director replied that the inmates already had
received an explanation for the cell-assignment process; he emphasized that
“[r]etaliation I can assure you is not in this process.” Lindh also filed three grievances
over his cell assignment with Tonia Moon, the prison’s complaint examiner, but she
rejected each of them, explaining that his housing placement was an administrative
decision not subject to review. Later, Lindh sent another letter to the warden; in
response, the security director instructed Lindh to direct his concerns to the “movement
officer” who was responsible for housing assignments. A few weeks later, Lindh was
relocated to a single cell for quarantining before a medical procedure. Afterward, he
was permanently assigned to a single cell. His time in the double cell totaled about two
months.
No. 22-1869                                                                           Page 3



       Lindh then sued various prison officials (Moon, the warden, and multiple
lieutenants and sergeants) for violating his First Amendment rights when they denied
him a single cell in retaliation for the lawsuits and grievances he filed against them.

       The district court screened Lindh’s complaint, see 28 U.S.C. § 1915A(b), and
dismissed the claims against most of the defendants for failure to state a claim. With
regard to the claims against the warden and the security director, the court explained
that only alleged involvement of these defendants was telling Lindh to direct his cell-
assignment issue to the prison’s movement officer. As for the claims against the
remaining prison officials, the court could not infer from Lindh’s complaint that these
defendants were aware of his prior suits or grievances, such that their actions could
have been retaliatory. The court permitted Lindh to proceed on his claim against Moon,
concluding that his allegations that she refused to process and review his complaints
were “sufficient, but barely” to state a First Amendment claim.

       The court later entered summary judgment for Moon on the basis of exhaustion.
The court found it undisputed that Lindh never filed a grievance raising the retaliation
claim against Moon at issue here.

       On appeal, Lindh challenges only the substance of the district court’s screening
order. He argues that he adequately stated a retaliation claim by alleging a plausible
link between his protected speech and the prison officials’ acts.

        The district court rightly dismissed Lindh’s claims against these defendants.
Even if we assume that Lindh’s prior lawsuits and grievances are protected activities,
see Holleman v. Zatecky, 951 F.3d 873, 878 (7th Cir. 2020); but see Herron v. Meyer, 820 F.3d
860, 864 (7th Cir. 2016) (questioning whether all grievances are protected speech),
Lindh’s threadbare allegations do not suggest how the warden and security director
were required to intervene in his particular cell assignment when it was not their job to
do so, see Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009), or how the remaining
defendant prison officials would have known about his prior lawsuits and grievances,
let alone played a role in his cell placement based on their knowledge of such activity.
The allegations in the complaint were too barebones for us to see a plausible connection
between Lindh’s protected speech and any alleged overstepping by these defendants.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Zimmerman v. Bornick, 25 F.4th 491, 492–93
(7th Cir. 2022).
No. 22-1869                                                                     Page 4

       Lindh does not contest the court’s entry of summary judgment for Moon on
exhaustion grounds, so he has waived any challenge to it. See Bernard v. Sessions,
881 F.3d 1042, 1048 (7th Cir. 2018).

                                                                           AFFIRMED